Citation Nr: 0943090	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-10 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus, to 
include as secondary to bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from May 1953 to November 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 RO rating decision 
that denied service connection for bilateral hearing loss and 
for tinnitus, to include as secondary to bilateral hearing 
loss.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss began many years 
after his active duty and was not caused by any incident of 
service.  

2.  The Veteran's tinnitus began many years after his active 
duty and was not caused by any incident of service.  The 
Veteran also claims service connection for tinnitus, to 
include as secondary to bilateral hearing loss, but he is not 
currently service-connected for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).  

2.  Tinnitus was not incurred in or aggravated by service and 
service connection for tinnitus as secondary to bilateral 
hearing loss is precluded by law.  38 U.S.C.A § 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in March 2007 and a rating 
decision in October 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in a February 
2008 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The Veteran contends that he has bilateral hearing loss and 
tinnitus that are related to service.  He also contends that 
his tinnitus is related to his bilateral hearing loss.  The 
Veteran specifically alleges that he was a crew chief on a 
helicopter and that he was exposed to helicopter engine noise 
for approximately three years and eight months.  He also 
alleges that he trained in the artillery and that he was 
exposed to loud artillery as well as the noise he was exposed 
to on the flight line.  

The Veteran had active service from May 1953 to November 
1956.  His DD-214 indicates that he had two years, eight 
months, and two days of foreign and/or sea service.  His 
occupational specialty was listed as an airplane mechanic.  

The Veteran's service treatment records are essentially 
unavailable and were reportedly destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  An October 
1956 separation examination report noted that the Veteran had 
no ear defects and that his hearing was 15/15 on whispered 
voice testing and 15/15 on spoken voice testing in both ears.  

The Veteran's available service treatment records do not show 
any hearing loss disability in either ear as defined by 38 
C.F.R. § 3.385.  There is also no evidence of record of 
hearing loss within the year after service as required for a 
presumption of service connection.  

The first post-service evidence of record of any possible 
hearing loss is in December 1977, and the first post-service 
evidence of record of tinnitus is in September 2007, both 
decades after the Veteran's period of service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

A December 1977 treatment report from Tidewater, Ear, Nose, 
and Throat, Inc., noted that the Veteran was seen with a 
chief complaint concerning his ears.  The Veteran reported 
that he had four months of dizziness that would last from 
three to four hours.  He stated that the dizziness was 
brought on by looking down and then straightening.  It was 
noted that there was no tinnitus and no family history of 
decreased hearing.  As to a diagnosis, the examiner indicated 
that the Veteran had a mixed loss in the right ear.  The 
examiner reported that the Veteran denied hearing any 
ringing.  A December 1977 audiological report from the same 
facility related results indicative of bilateral hearing loss 
as defined by 38 C.F.R. § 3.385.  Audiological reports dated 
in September 1987 and November 1992 also noted results 
indicative of a hearing loss disability in both ears under 38 
C.F.R. § 3.385.  

A September 2007 VA audiogical examination report noted that 
the Veteran's claims file and medical records were reviewed.  
The Veteran reported that his chief complaints were hearing 
loss and tinnitus.  He indicated that he had difficulty 
understanding speech.  It was noted that the Veteran had 
service from January 1953 to November 1956.  The Veteran 
stated that he had a positive history for noise exposure 
during service.  He reported that he was a crew chief on a 
helicopter and that he was exposed to engine noise which 
occurred daily during the work week and would last for eight 
hours a day.  He denied the use of hearing protection.  The 
Veteran indicated that he also had a history of noise 
exposure as a construction worker without the use of hearing 
protection devices.  It was noted that the Veteran denied a 
history of recreational noise exposure.  The Veteran reported 
that he had a negative history of otologic 
pathology/treatment, head injuries, vertigo, and familial 
hearing loss.  It was noted that the Veteran did have an 
audiogram in December 1977 which showed a mixed hearing loss 
in the right ear with a large conductive component.  The 
examiner indicated that the Veteran had a history of tinnitus 
and that it was bilateral and constant.  The examiner related 
that the onset of the tinnitus began about 10 to 12 years 
earlier.  It was noted that the Veteran described the 
tinnitus in his right ear as roaring and the tinnitus in his 
left ear as ringing.  

The examiner reported results that were indicative of a 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  As to diagnoses, the examiner indicated that the 
Veteran had a mixed hearing loss in the right ear and a 
sensorineural hearing loss in the left ear, accompanied by 
bilateral tinnitus.  The examiner discussed the Veteran's 
medical history in detail.  The examiner reported that an 
audiogram from December 1977 showed a severe mixed hearing 
loss in the Veteran's right ear and a high frequency 
sensorineural hearing loss in his left ear.  The examiner 
stated that private medical notes dated in September 1981, 
January 1990, and October 1992 were illegible.  The examiner 
remarked that audiograms dated in September 1987 and November 
1992 showed little change in the degree of the Veteran's 
hearing loss as compared to the December 1977 audiogram.  The 
examiner also referred to an April 2007 audiogram.  

The examiner commented that the Veteran's "hearing loss 
[was] less likely as not (less than 50/50 probability) caused 
by or a result of military noise exposure."  The examiner 
also stated that "the Veteran's tinnitus [was] not due to 
military noise exposure."  The examiner further indicated 
that after a careful review of all the evidence, it was her 
opinion that the Veteran's "bilateral hearing loss [was] 
less likely as not related to loud noise exposure during 
military service."  The examiner reported that her opinion 
was based on the Veteran's report of occupational noise 
exposure as a construction worker from 1960 to 2002 without 
the use of hearing protection devices.  The examiner also 
remarked that the Veteran's separation examination (October 
1956) was incomplete because it consisted of whispered voice 
testing, which was not frequency specific and was not 
appropriate for use in a medical opinion.  The examiner also 
commented that after careful review of all the evidence, it 
was her opinion that "tinnitus [was] not related to loud 
noise exposure during military service."  The examiner 
indicated that her opinion was based on the Veteran's report 
that the onset of his tinnitus was 10 to 12 years ago, which 
was not during military service.  

A November 2007 statement from a private audiologist 
indicated that he was writing concerning the link between the 
Veteran's military service and his current bilateral hearing 
loss and tinnitus.  The audiologist stated that after 
conducting a full audiometric evaluation and reviewing the 
Veteran's history, it was his opinion that the Veteran's 
"current moderate to moderately severe sensorineural hearing 
loss in the left ear with accompanying tinnitus [was] almost 
certainly a result of his military service."  

The audiologist reported that the slope and configuration of 
the Veteran's left ear hearing loss conformed to a typical 
noise-induced hearing loss.  The audiologist stated that 
"the Veteran's exposure to excessive sound levels during his 
military service almost certainly caused acoustic trauma and 
permanent sensorineural hearing loss."  It was noted that a 
typical noise-inducted hearing loss displayed a noticeable 
decline in hearing at higher pitched frequencies and that 
such decline was most typically seen to begin at 2000 Hertz, 
which was the case in the Veteran's left ear hearing.  The 
audiologist remarked that the fact that the Veteran also 
suffered from tinnitus gave further evidence that he had 
suffered significant acoustic trauma.  The audiologist noted 
that tinnitus was often seen in persons who were exposed to 
excessively loud noise as the Veteran was during service.  
The audiologist indicated that "[the Veteran's] profound 
degree of hearing loss in the right ear [was] possibly a 
result of military service.  It may be the result of noise 
exposure or another pathologic condition."  The audiologist 
commented that he believed that "[the Veteran's] left ear 
hearing loss [was] almost certainly a result of noise 
exposure suffered during military service."  The examiner 
also stated that "[the Veteran's] right ear hearing loss 
[was] possibly resulting from noise exposure."  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that a November 2007 statement from a 
private audiologist indicated that after conducting a full 
audiometric evaluation and reviewing the Veteran's history, 
it was his opinion that the Veteran's "current moderate to 
moderately severe sensorineural hearing loss in the left ear 
with accompanying tinnitus [was] almost certainly a result of 
his military service."  The audiologist reported that the 
slope and configuration of the Veteran's left ear hearing 
loss conformed to a typical noise-induced hearing loss.  The 
audiologist stated that "the Veteran's exposure to excessive 
sound levels during his military service almost certainly 
caused acoustic trauma and permanent sensorineural hearing 
loss."  The audiologist also remarked that the fact that the 
Veteran also suffered from tinnitus gave further evidence 
that he had suffered significant acoustic trauma.  The 
audiologist noted that tinnitus was often seen in persons who 
were exposed to excessively loud noise as the Veteran was 
during service.  Additionally, the audiologist indicated that 
"[the Veteran's] profound degree of hearing loss in the 
right ear [was] possibly a result of military service.  It 
may be the result of noise exposure or another pathologic 
condition."  The audiologist commented that he believed that 
"[the Veteran's] left ear hearing loss [was] almost 
certainly a result of noise exposure suffered during military 
service."  The examiner also stated that "[the Veteran's] 
right ear hearing loss [was] possibly resulting from noise 
exposure."  

The Board notes that although the audiologist stated that he 
reviewed the Veteran's history, there is no specific 
indication that he reviewed the Veteran's entire claims file.  
For example, the audiologist did not specifically refer to 
any treatment records in the Veteran's claims file or to the 
September 2007 VA audiologist examination report.  Although 
an examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Additionally, the Board notes that the audiologist's 
opinion, at least as to the Veteran's right ear, is 
speculative in that he used the term "was possibly".  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of a claimed disorder 
or any such relationship).  Given these circumstances, the 
opinions provided by the private audiologist in his November 
1977 statement have little probative value in this matter.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

Conversely, the Board observes that the September 2007 VA 
audiological examination report specifically noted that the 
Veteran's claims file and medical records were reviewed.  As 
to diagnoses, the examiner indicated that the Veteran had a 
mixed hearing loss in the right ear and a sensorineural 
hearing loss in the left ear, accompanied by bilateral 
tinnitus.  The examiner discussed the Veteran's medical 
history in significant detail.  The examiner commented that 
the Veteran's "hearing loss [was] less likely as not (less 
than 50/50 probability) caused by or a result of military 
noise exposure."  The examiner also stated that "the 
Veteran's tinnitus [was] not due to military noise 
exposure."  The examiner further indicated that after a 
careful review of all the evidence, it was her opinion that 
the Veteran's "bilateral hearing loss [was] less likely as 
not related to loud noise exposure during military service."  
The examiner reported that her opinion was based on the 
Veteran's report of occupational noise exposure as a 
construction worker from 1960 to 2002 without the use of 
hearing protection devices.  The examiner also remarked that 
the Veteran's separation examination (October 1956) was 
incomplete because it consisted of whispered voice testing, 
which was not frequency specific and was not appropriate for 
use in a medical opinion.  

The examiner also commented that after careful review of all 
the evidence, it was her opinion that "tinnitus [was] not 
related to loud noise exposure during military service."  
The examiner indicated that her opinion was based on the 
Veteran's report that the onset of his tinnitus was 10 to 12 
years ago, which was not during military service.  The Board 
observes that the VA examiner's opinions were based on a 
review of the Veteran's claims file (including the available 
separation examination report), a discussion of the Veteran's 
medical history in detail (including all audiological reports 
of record), and the examiner provided rationales for her 
opinions.  Therefore, the Board finds that the VA examiner's 
opinions are the most probative in this matter.  See Wensch 
v. Principi, 15 Vet.App. 362 (2001).  

The Board observes, as noted above, that the Veteran 
currently has bilateral hearing loss that constitutes a 
disability as defined by 38 C.F.R. § 3.385.  Additionally, it 
is clear from the record that the Veteran was exposed to 
noise from helicopter engines during service.  These facts 
are well-established and are not in debate.  

The crux of the matter here involves whether the evidence 
shows that it is at least as likely as not that hearing loss 
and tinnitus are related to service.  In this case, the 
probative medical evidence does not suggest that the 
Veteran's current bilateral hearing loss and his tinnitus are 
related to his period of service.  In fact, the probative 
medical evidence is against such findings, indicating that 
the Veteran's present bilateral hearing loss and tinnitus 
began many years after such service, and are not related to 
service.  The Board notes that there is simply no probative 
medical evidence of record specifically relating the 
Veteran's current bilateral hearing loss and tinnitus to his 
period of service.  Although the audiologist in his November 
2007 statement appears to present opinions favorable to the 
Veteran's claims, the Board must afford those opinions less 
weight as they are not based on a complete review of the 
record in the claims file.  The only other opinions on file 
regarding any link to service are the negative opinions from 
the September 2007 VA audiological examination report.  The 
Board must give those opinions greater weight as they were 
based upon a complete review of the claims file.  

Finally, the Board notes that the Veteran is also attempting 
to establish service connection for tinnitus as secondary to 
bilateral hearing loss.  The Board notes that secondary 
service connection presupposes the existence of an 
established service-connected disability.  Bilateral hearing 
loss is not currently service-connected, and thus, there can 
be no secondary service connection for any condition 
allegedly due to bilateral hearing loss.  Where the law and 
not the evidence is dispositive, a claim must be denied 
because of the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  
Since there is no legal basis for an award of secondary 
service connection for tinnitus, as a matter of law the claim 
on that basis must be denied.  Sabonis, supra.

The Veteran has alleged that he incurred bilateral hearing 
loss and tinnitus during his period of service.  As a 
layperson, however, the Veteran is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the credible evidence demonstrates that the 
Veteran's current bilateral hearing loss and tinnitus began 
many years after his period of active duty and were not 
caused by any incident of service.  The Board must conclude 
that the Veteran's bilateral hearing loss and tinnitus were 
not incurred in or aggravated by service.  Additionally, as 
noted above, entitlement to service connection for tinnitus 
as secondary to bilateral hearing loss is precluded by law.  
As the preponderance of the evidence is against the claims 
for service connection for bilateral hearing loss and for 
tinnitus, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


